Case 20-22898-CMB       Doc 110     Filed 02/17/21 Entered 02/17/21 08:56:13          Desc Main
                                   Document     Page 1 of 2



                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 IN RE:                              )              Bankruptcy No.: 20-22898-CMB
      Ronald G. Linaburg,            )
                                     )              Chapter 11
                Debtor.              )
 ____________________________________)
                                     )              Document No.:
      Ronald G. Linagurg             )
                                     )              Related to Document No.: 37
                Movant,              )
                                     )
      v.                             )
                                     )
         William T. Kane,            )
                                     )
                Respondent.          )

  MOTION TO WITHDRAW DEBTOR’S MOTION FOR LIMITED OBJECTION TO
  ROBERT O. LAMPL, ESQUIRE, JOHN P. LACHER, ESQUIRE, RYAN J. COONEY,
     ESQUIRE, SY O. LAMPL, ESQUIRE, AND ALEXANDER L. HOLMQUIST
                    REPRESENTING WILLIAM T. KANE

      AND NOW comes Debtor, by and through his counsel, Brian C. Thompson, Esquire and
 Thompson Law Group, P.C., and respectfully represents as follows:

    1.      Movant is the debtor in the above-referenced bankruptcy case.

    2.      Movant filed a Motion for Limited Objection to Appearance on November 27, 2020.

    3.      Parties have resolved the objection pursuant to the Settlement Agreement approved
            by Order of Court dated February 16, 2021.

    4.      At this time, Debtor wishes to withdraw his Motion for Limited Objection to
            Appearance.

        WHEREFORE, Movant respectfully requests that the above-referenced Motion be
 withdrawn.

                                                           Respectfully Submitted,

         Date: February 17, 2021                    /s/Brian C. Thompson
                                                    Brian C. Thompson, Esquire
                                                    Attorney for Debtor
                                                    PA I.D. # 91197
Case 20-22898-CMB   Doc 110    Filed 02/17/21 Entered 02/17/21 08:56:13     Desc Main
                              Document     Page 2 of 2



                                            Thompson Law Group, P.C.
                                            125 Warrendale-Bayne Rd., Suite 200
                                            Warrendale, PA 15086
                                            (724) 799-8404 Telephone
                                            (724) 799-8409 Facsimile
                                            bthompson@thompsonattorney.com
